Citation Nr: 9929249	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.

WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1982 to 
August 1984.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1997.  The requested 
development has been completed to the extent possible and the 
case has been returned for appellate consideration.  This 
appeal originates from a decision dated in June 1994, by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect that the appellant was 
seen during service for "situational" depression.

2. On VA outpatient examination in September 1984, one month 
after service discharge, the diagnosis was major 
depression with melancholia.

3. On VA examination in December 1985, the diagnosis was 
major depression, recurrent, in remission.

4. Subsequent inpatient and outpatient treatment reports 
document continuing treatment for psychiatric 
symptomatology from 1985 to the present time.

5. On VA examination in August 1997, the examiner indicated 
that February 1985 was the earliest date for when a 
psychiatric disorder was identified within the record.

6. The record reflects that an acquired psychiatric disorder 
(psychoses) had its onset during service or within the 
initial post-service year. 

CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during service. 
§§ 1101, 1131, 1133, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Specifically, the medical evidence of record 
which documents treatment for complaints of depression during 
service, a diagnosis of major depression one month after 
service discharge and evidence of continuity of psychiatric 
symptomatology from service discharge to the present time 
coupled with the appellant's assertions regarding the onset 
of his psychiatric problems during service and shortly after 
service discharge are deemed to be sufficient to render this 
claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After careful review of the evidence of record, the 
undersigned concludes that entitlement to service connection 
for an acquired psychiatric disorder is warranted.  The 
record clearly documents treatment in 1983, during service 
for complaints of depression and in September 1984, one month 
after service discharge, the appellant was diagnosed with 
major depression.  Subsequent reports document continuity of 
psychiatric symptomatology with various diagnoses including 
major depression in November 1985, bipolar disorder in 1989, 
and schizoaffective disorder in August 1997.  Significantly, 
on VA examination in August 1997, the examiner indicated 
after thorough review of the appellant's claims folder, that 
the diagnosis was schizoaffective disorder.  While the 
examiner suggested that there were no clear symptoms 
consistent with this diagnosis reported in the available 
service records, he further indicated that the earliest date 
identified in the chart for any psychiatric disorder was 
February 1985, within one year of service discharge and 
within the one year presumptive period for psychoses.  See 38 
C.F.R. § 3.309(a).  Although the examiner further commented 
that there is no indication that the appellant's military 
service played a role in the development or aggravation of 
his disease, he indicated that it is not possible to say 100 
percent that his military service did not contribute to his 
developing this disease or possibly made it more severe.  
Furthermore, the examiner stated that the appellant has been 
diagnosed with obsessive compulsive disorder, bipolar 
disorder, schizoaffective disorder, manic depressive disorder 
and probably schizophrenia in the past and that it is often 
the case that people with a psychotic disorder will acquire 
different diagnoses at different times as they often 
demonstrate different symptoms at different times.  

In analyzing this evidence, the Board is most concerned with 
date of onset of the appellant's psychiatric disorder versus 
a cause and effect analysis which the examiner has set forth 
in a seemingly contradictory manner.  The examiner's opinion 
that February 1985 was the earliest date that any psychiatric 
disorder was identified is deemed to support entitlement to 
service connection on a presumptive basis for a psychosis.  
When viewed in light of the September 1984 outpatient report 
of major depression with melancholia, which may have been 
overlooked by the August 1997 examiner, as well as the report 
of "situational" depression during service, the Board 
concludes that the evidence of record documents 
identification of a psychoses to a compensable degree within 
one year of service discharge and continuity of psychiatric 
symptomatology until the present time such to establish 
entitlement to service connection for an acquired psychiatric 
disorder.  38 C.F.R. § 3.303(b).

Accordingly, in weighing the above evidence of record, the 
Board finds that in the absence of any additional evidence to 
the contrary, the weight of the evidence is in favor of the 
appellant's claim for service connection for an acquired 
psychiatric disorder.  

ORDER

Service connection for an acquired psychiatric disorder is 
granted.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

